DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRIORITY
The instant application is a 35 USC 371 National Stage filing of International Application PCT/EP2017/053612, filed February 17, 2017, which claims priority under 35 USC 119(a)-(d) from European Application 16156530.4, filed February 19, 2016.

STATUS OF CLAIMS
Claims 1-16 and 28-34 are pending according to the most recently submitted claim set dated August 17, 2018.  The changes made therein have been entered.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) dated September 21, 2018 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed methods are novel and non-obvious over the prior art because of the claimed structural limitations which are not taught or suggested by the prior art. The closest prior art is, for example WO 2013/190510, which teaches structurally similar morpholine compounds but fails to teach 
    PNG
    media_image1.png
    126
    136
    media_image1.png
    Greyscale
, which lacks the required pyridine-2-one ring of the instant compounds.  The person of ordinary skill would not have been motivated to make the particular changes necessary to the compounds described therein to arrive at the compounds of the claimed invention.  Accordingly the claimed products are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-16 and 28-34 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699